DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The Closest prior art of record does not specifically teach generating, in plurality of scaled iterations, attention maps for a test image using a trained classifier network, wherein the classifier network is weakly supervised using image-level classifications of at least one class, wherein on a condition that a forward pass of the test image in the classifier network detects the first class, a current attention map is generated using an inversion of the classifier network; extracting, in each scaled iteration, one or more regions of the current attention map having attention values greater than a threshold; resizing each of the one or more extracted regions as a sub-image, wherein size of the sub-image is an incremental enlargement of the extracted region; wherein each subsequent attention map of respective scaled iterations is based on an inversion of the classifier network for each sub-image on a condition that a forward pass of the sub-image in the classifier network detects the first class; wherein for each scaled iteration, extraction of one or more regions of a current attention map is performed on a condition that the current attention map is significantly different than the preceding attention map; and identifying a visual localization of the first class for the test image based on one or more of the subsequent attention maps
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646